Name: Commission Regulation (EEC) No 3359/88 of 28 October 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 296/2929 . 10 . 88 COMMISSION REGULATION (EEC) No 3359/88 of 28 October 1988 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation " (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 235 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . V) OJ No L 168 , 1 . 7. 1988 , p . 7. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . 29 . 10 . - 88No L 296/30 Official Journal of the European Communities ANNEX LOT A 1 . Operation No (') : 1057/88  Commission' Decision of 26 July 1988 2. Programme : 1988 3 . Recipient : Bolivia 4. Representative of the recipient (3) : Ing. Enrique Vargas, Superintendente de AADAA, Calle General Arteaga n ° 130, Casilla Postal 1437, Arica, Chile, Tel.: 527 80, Telex : 221043 5. Place or country of destination : Bolivia 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) Q : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 1 000 tonnes (Al (La Paz): 500 tonnes ; A 2 (PotosÃ ­) : 250 tonnes ; A3 (Oruro) : 250 tonnes) 9 . Number of lots : one (in three parts : A 1 , A 2 and A3) 10 . Packaging and marking : 25 kilograms and Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.2) Supplementary markings on packaging : 'ACCIÃ N N ° 1057/88 / LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITAMINAS A Y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBU ­ CIÃ N GRATUITA' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at destination  A 1 : La Paz ; A2 : PotosÃ ­ and A3 : Oruro 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : A 1 : OFINAAL, Sr. Angel Castro Ganabria, Jefe Almacenes OFINAAL, ProlongaciÃ ³n Cordero n ° 223 (San Jorge), La Paz, Tel . : 36 40 51 A 2 : OFINAAL, Sr. Alberto Arrazola, Jefe regional OFINAAL, Barrio servicio nacional de caminos n ° 76, Oruro, Tel.: 401 91 A3 : OFINAAL, Sr. Juan Vilacahua, Jefe regional OFINAAL, Calle San Alberto n ° 100, PotosÃ ­ , Tel . 232 40 and 273 55 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30 November to 15 December 1988 18 . Deadline for the supply : 30 January 1989 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 14 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 November 1988 at 12, noon » (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 December 1988 (c) deadline for the supply : 15 February 1989 22. Amount of the tendering security : 20 ECU/toime 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: Refund applicable on 14 October 1988 fixed by Regulation (EEC) No 3147/88 in Official Journal of the European Communities No L 281 of 14 October 1988 , page 13 29 . 10 . 88 Official Journal of the European Communities No L 296/31 LOTS B, C and D 1 . Operation Nos ('): 1085/88 to 1087/88  Commission Decision of 16 March 1988 2. Programme : 1988 3. Recipient (10) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, Case Postale 372, CH-1211 Geneve 19, Telex 22555 LRCS CH, Tel . : 34 55 80 4. Representative of the recipient (3) : see note (8) 5 . Place or country of destination : B : Mauritania ; C : Mali -, D : Madagascar 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l .B.l to I.1.B.3) 8 . Total quantity : 235 tonnes 9. Number of lots : three (B : 100 tonnes ; C : 85 tonnes ; D : 50 tonnes) 10 . Packaging and marking (') : 25 kilograms ; in 20-foot containers Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5, (under I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : B : 'ACTION No 1087/88 / 'A red crescent with the points towards the right' / LEP / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT ' C : 'ACTION No 1086/88 / 'A red cross 10 x 10 cm' / LEP / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / GAO-VILLE' D : 'ACTION N0 1085/88 / 'A red cross 10 x 10 cm' / LEP / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / TAMATAVE' see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market. the manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : Lots B and D : free at port of landing  landed ; Lot C : free at destination, Gao-Ville 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : B : Nouakchott ; D : Tamatave 16. Address of the warehouse and, if appropriate, port of landing : Lot C : Warehouse of the Red Cross, Gao-Ville 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30 November to 15 December 1988 18 . Deadline for the supply : Lots B and D : 30 January 1989 ; Lot C : 15 February 1989 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 14 November 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 November 1988 , 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 December 1988 (c) deadline for the supply : Lots B and D : 15 February 1989 ; Lot C : 1 March 1989 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer Q : refund applicable on 14 October 1988 fixed in Regulation (EEC) No 3141 /88 in Official Journal of the European Communities No L 281 of 14 October 1988, page 13 No L 296/32 Official Journal of the European Communities 29 . 10 . 88 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall produce a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : Mr Boselli, EEC Delegation, Calle Orinoco, Las Mercedes, AP 67076 Las Americas 1061 A, Caracas, Venezuela, Telex 27298 VC. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex, _  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Artile 2 of the . abovementioned Regulation is that referred to in point 25 of this Annex. (*) Veterinary certifricate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and mouth disease nor any other notifiable infectious or contagious disease during the 90 days prior to the processing. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (8) Representative of the recipient :  Lot B : Croissant-Rouge Mauritanien, Ave Gamal Abdel Nasser, BP 344, Nouakchott, Mauritanie, Tel.: 526 70,  Lot C : Delegation de la Ligue des SociÃ ©tÃ ©s de la Croix Rouge et du Croissant Rouge, Gao-Ville, Mali,  Lot D : Croix rouge Malgache, 1 , rue Patrice Lumumba, BP 1168, Antananarivo, Madagascar. (') Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  Should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be home by the recipient,  Should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and trans ­ port from the under book stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the . stage of destuffing the goods from the containers are to be borne by the recipient. ( I0) The successful tenderer shall contact the recipient as soon as possible in order to establish what consign ­ ment documents are required and how they are to be distributed.